DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al. (US 8,878,749, hereinafter “Wu”) in view of Otsuka (US 2022/0345721).
With respect to Claim 1, Wu teaches an apparatus for normalizing a start of eye tracking 
a measuring terminal 100 configured to detect a pupil in a captured image, track a gaze of the detected pupil, and measure a response time of the pupil for which the pupil gazes at in response to a tracking start indication marker 310, 310a or 310b displayed based on a tracking start index; and
a server 200 configured to transmit content information, a tracking start index,
and content information to the measuring terminal 100 and generate a tracking start index by incorporating, into the tracking start index (Wu: Col. 32, lines 12-62), eye tracking information of the pupil and the response time of the pupil received from the measuring terminal 100 (Wu: Col. 17, line 43 – Col. 18, line 15).
Wu fails to expressly disclose eye tracking for analyzing a user’s screen concentration level.
However, Otsuka discloses eye tracking for analyzing a user’s screen concentration level (Otsuka: Paras. [0396], [0441] – [0442] and [0455]; Fig. 37, circle 182 indicates a position where a gaze point stays, and expresses a length of stay time period by varying a circle size).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the apparatus for normalizing a start of eye tracking, as taught by Wu, to incorporate an attention degree estimation section, as taught by Otsuka, in order to adjust a frame rate in accordance with a user’s level of attention determined by the gaze point acquisition section (Otsuka: Para. [0005] – [0007]).

With respect to Claim 2, the combination of Wu as modified by Otsuka teaches the apparatus of claim 1, wherein the tracking start indication marker 310, 310a or 310b is displayed at any one of a specific location or a random location on a screen of the measuring terminal 100 (Wu: Fig. 5A-B, glint patterns 512, 514, 516 and 518).

With respect to Claim 3, the combination of Wu as modified by Otsuka teaches the apparatus of claim 2, wherein the server 200 normalizes and analyzes the response time of the pupil according to the location where the tracking start indication marker 310, 310a or 310b is displayed by using an artificial intelligence model (Wu: Col. 30, lines 1-27; Fig. 13, method 1300 using regression model) and incorporates results of the normalization and analysis into the tracking start index (Wu: Col. 32, line 62 – Col. 33, line 11).

With respect to Claim 4, the combination of Wu as modified by Otsuka teaches the apparatus of claim 3, wherein the server 200 analyzes a display location of an optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes by using the artificial intelligence model (Wu: Col. 30, lines 1-27).

With respect to Claim 5, the combination of Wu as modified by Otsuka teaches the apparatus of claim 1, wherein the measuring terminal 100 comprises:
a data communication unit 110 configured to transmit and receive the content information, the tracking start index, the eye tracking information of the pupil, and the response time of the pupil to and from the server 200 (Wu: Col. 16, lines 28-55);
a camera unit 120 configured to output the captured image including the pupil (Wu: Col. 17, lines 40-57);
a display unit 130 configured to display the content information and the tracking start indication marker 310, 310a or 310b (Wu: Col. 17, lines 58-64); and
a terminal controller 140 configured to detect the pupil in the captured image (Wu: Fig. 3A, processors 303), obtain the eye tracking information of the detected pupil, display the tracking start indication marker 310, 310a or 310b based on the content information and the tracking start index, and measure the response time of the pupil for which the pupil gazes at in response to the tracking start indication marker 310, 310a or 310b (Wu: Col. 7, lines 30-37).

With respect to Claim 6, the combination of Wu as modified by Otsuka teaches the apparatus of claim 1, wherein the server 200 comprises:
a data communication unit 210 configured to transmit and receive the content information, the tracking start index, the eye tracking information of the pupil and the response time of the pupil to and from the measuring terminal 100 (Wu: Fig. 7; Col. 16, lines 29-55);
a content provision unit 220 configured to provide given content information to the measuring terminal 100 (Wu: Fig. 8, pupil detection unit 830 receives IR image data 810);
a pupil tracking unit 230 configured to receive the eye tracking information of the pupil and the response time of the pupil for which the pupil gazes at in response to the tracking start indication marker 310, 310a or 310b from the measuring terminal 100 and analyze the eye tracking information and the response time (Wu: Fig. 8, gaze tracking system 800(100));
an artificial intelligence (Al) learning unit 240 configured to normalize and analyze the response time of the pupil according to a location where the tracking start indication marker 310, 310a or 310b is displayed by using an artificial intelligence model and learn calculation of a display location of an optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes (Wu: Col. 30, lines 1-27); and
a data storage unit 250 configured to store the content information, the tracking start index, the eye tracking information of the pupil, and the response time of the pupil (Wu: Col. 31, lines 53-61).

With respect to Claim 7, the combination of Wu as modified by Otsuka teaches the apparatus of claim 6, wherein the artificial intelligence model learns a display location of an optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes based on learning data, comprising the eye tracking information of the pupil and the response time of the pupil according to a location where the tracking start indication marker 310, 310a or 310b is displayed by using a convolutional neural network (CNN)-based deep learning model (Wu: Col. 30, lines 1-27).

With respect to Claim 8, the combination of Wu as modified by Otsuka teaches the apparatus of claim 6, wherein the pupil tracking unit 230 comprises:
a tracking start sensing unit 231 configured to detect the tracking start indication marker 310, 310a or 310b; and
a pupil response analysis unit 232 configured to analyze the response time for which the pupil gazes at in response to the tracking start indication marker 310, 310a or 310b displayed based on the eye tracking information of the pupil (Wu: Col. 20, lines 56-67).

With respect to Claim 9, the combination of Wu as modified by Otsuka teaches the apparatus of claim 8, wherein the pupil tracking unit 230 further comprises a concentration level analysis unit 233 configured to analyze a concentration level by analyzing the eye tracking information of the pupil after the response time of the pupil (Otsuka: Para. [0457]).

With respect to Claim 10, Wu teaches a method of normalizing a start of eye tracking 
a) when a server 200 authenticates login information of a measuring terminal 100 (Wu: Col. 9, lines 15-18; Col. 31, lines 42-61), displaying given content information through the measuring terminal 100 (Wu: Col. 19, line 27-38; Fig. 10A);
b) detecting, by the measuring terminal 100, a pupil in a captured image, tracking a gaze of the pupil (Wu: Fig. 8, pupil detection module (PDM) 830), displaying a tracking start indication marker 310, 310a or 310b (Wu: Figs. 11A-B; Col. 20, line 56 – Col. 21, line 2) based on a tracking start index (Wu: Fig. 8, IR image data 810), and detecting a response of the pupil (Wu: Col. 17, line 43 – Col. 18, line 15);
c) as the response of the pupil is detected, storing, by the measuring terminal 100 (Wu: Col. 9, line 61 – Col. 10, line 7), eye tracking information of the pupil (Wu: Col. 16k lines 44-55), a display location of the tracking start indication marker 310, 310a or 310b and a response time of the pupil (Wu: Figs. 11A-B; Col. 27, lines 43-65); and
d) analyzing, by the server 200, a display location of an optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes based on the eye tracking information of the pupil, the display location of the tracking start indication marker 310, 310a or 310b, and the response time of the pupil measured by the measuring terminal 100 (Wu: Col. 15, line 32 – Col 16, line 13) and generating a tracking start index by incorporating results of the analysis into the tracking start index (Wu: Col. 32, lines 12-62).
Wu fails to expressly disclose eye tracking for analyzing a user’s screen concentration level.
However, Otsuka discloses eye tracking for analyzing a user’s screen concentration level (Otsuka: Paras. [0396], [0441] – [0442] and [0455]; Fig. 37, circle 182 indicates a position where a gaze point stays, and expresses a length of stay time period by varying a circle size).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the method of normalizing a start of eye tracking, as taught by Wu, to incorporate an attention degree estimation section, as taught by Otsuka, in order to adjust a frame rate in accordance with a user’s level of attention determined by the gaze point acquisition section (Otsuka: Para. [0005] – [0007]).

With respect to Claim 11, the combination of Wu as modified by Otsuka teaches a method of claim 10, wherein the tracking start indication marker 310, 310a or 310b in the step b is displayed at any one of a specific location or a random location on a display unit 130 of the measuring terminal 100 (Wu: Fig. 10A; Col. 15, lines 19-31).

With respect to Claim 12, the combination of Wu as modified by Otsuka teaches the method of claim 10, wherein the step d) comprises analyzing, by the server 200, the display location of the optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes by using an artificial intelligence model (Wu: Col. 30, lines 1-27).

With respect to Claim 13, the combination of Wu as modified by Otsuka teaches the method of claim 12, wherein the artificial intelligence model learns a display location of an optimum tracking start indication marker 310, 310a or 310b at which the pupil gazes based on learning data, comprising the eye tracking information of the pupil and the response time of the pupil according to a location where the tracking start indication marker 310, 310a or 310b is displayed by using a convolutional neural network (CNN)-based deep learning model (Wu: Col. 30, lines 1-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625